Citation Nr: 0301331	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  95-00 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for multiple joint 
arthritis.

2.  Entitlement to service connection for residuals of 
thyroid surgery for thyroiditis including throat 
disability and laryngitis secondary to exposure to 
ionizing radiation and exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from December 1948 to 
October 1952, and from January 1954 to March 1972.  This 
case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas.

In September 1996, the Board denied the claims as to 
whether new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for 
multiple joint arthritis and entitlement to service 
connection for gastritis and esophagitis.  The veteran 
appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In March 1999, 
the Court  affirmed the denial of service connection for 
gastritis and esophagitis and vacated and remanded the 
Board's September 1996 decision as to the new and material 
issue.

The Board remanded the case in June 2000 to consider 
whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for multiple joint arthritis in the context of 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The case 
is once again before the Board.  The Board observes that 
in the July 2002 Supplemental statement of the case, the 
RO determined that new and material evidence had been 
submitted the claim; thus, the pertinent issue on appeal 
has been adjusted accordingly.

The Board observes that the RO denied the veteran's claims 
of service connection for gastritis and esophagitis and 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of thyroid surgery in rating actions dated 
in July 2002 and October 2002.   However, the record does 
not contain a notice of disagreement with respect to these 
claims.  Therefore, the Board is without jurisdiction on 
these issues.



REMAND

The veteran was afforded a VA examination in September 
2002 in the context of claim entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for residuals of thyroid 
surgery.  The examination evidence is also relevant to the 
issue of entitlement to service connection for residuals 
of thyroid surgery for thyroiditis including throat 
disability and laryngitis secondary to exposure to 
ionizing radiation and exposure to Agent Orange.  However, 
the RO did not did not issue a supplemental statement of 
the case addressing the evidence in the context of the 
claim for service connection for residuals of thyroid 
surgery for thyroiditis including throat disability and 
laryngitis secondary to exposure to ionizing radiation and 
exposure to Agent Orange.  As statutory and regulatory 
provisions mandate that such action be taken, a REMAND is 
necessary.  38 U.S.C.A. § 7105(d) (West 1991) and 38 
C.F.R. § 19.31 (2002).

Additionally, the Board observes that the veteran has 
requested that certain medical records be obtained in 
support of his claim for multiple joint arthritis.  

In light of the foregoing, this case is REMANDED to the RO 
for the following action:

1.  After obtaining any necessary 
release, the RO should obtain all 
records associated with knee joint 
replacement performed in August 2002 by 
Dr. Kyle R. Blickenstaff at the Searcy 
Medical Center P.A., P.O. Box 908 JCI 
276 280, Searcy, AR 72145.

2.  The RO should readjudicate the 
issues on appeal including any 
additional medical records and the 
September 2002 report of VA 
examination.  If the determination 
remains adverse to the veteran, then 
both the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case to include the 
provisions of 38 C.F.R. §§ 3.307 and 
3.309.  The veteran and his 
representative should be afforded an 
opportunity in which to respond before 
the record is returned to the Board for 
further adjudication.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



